                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    ADVANCED PHYSICIANS, S.C.,

                  Plaintiff,
                                                          No. 19 CV 2959
            v.
                                                          Judge Manish S. Shah
    NATIONAL FOOTBALL LEAGUE,

                  Defendant.

                               MEMORANDUM OPINION AND ORDER

I.       Background

         Advanced Physicians filed a complaint against the National Football League

in the circuit court of Cook County alleging tortious interference with prospective

economic advantage. [1-1] at 5.1 The complaint states that Advanced, a medical clinic,

treated over 200 former NFL players, who were covered by the NFL Player Insurance

Plan. [1-1] at ¶¶ 5, 9–10. Advanced provided a variety of services, including

evaluations, diagnostic tests, physical therapy, rehabilitation treatment, and pain

management. Id. at ¶ 5. These patients assigned their rights under the NFL

insurance plan to Advanced. Id. at ¶ 13.

         From 2007 to 2014, Advanced submitted claims to Cigna, the plan’s

administrator, and received payment. Id. at ¶¶ 12–13. In 2015, Cigna stopped

processing Advanced’s claims. Id. at ¶ 14. Advanced alleges that it discovered that

the “NFL directed Cigna to deny all of Advanced’s claims as [presumptively] work-



1   Bracketed numbers refer to entries on the district court docket.
related. The NFL was upset that some of the retired players Advanced treated were

using diagnostic tests performed by Advanced as evidence of a disability under the

NFL’s disability plan.” Id. at ¶ 15.

      As a result of these facts, Advanced “had and has a reasonable expectation that

it would continue to treat its patients [former NFL players and their dependents] who

were and are beneficiaries under the Plan.” Id. at ¶¶ 17, 19. Advanced also alleges

that the NFL’s interference caused “declining patient visits by beneficiaries of the

Plan, increased cost of Advanced’s operations, loss of financing, and increased costs

of financing. Advanced specifically denies that it is seeking as damages the value of

the denied claims.” Id. at 17.

      The NFL removed the claim to federal court, [1], and filed a motion to dismiss,

[10], or, in the alternative, a motion to transfer the case to the Northern District of

Texas, [13], where Advanced has been litigating a related claim against the NFL’s

insurance plan and its administrator, Cigna. See Advanced Physicians, S.C. v. Conn.

Gen. Life Ins. Co., et al., No. 16-CV-2355 (N.D. Tex.). Advanced filed a motion to

remand. [17].

II.   Motion to Remand

      Whether this case should be remanded back to state court depends on whether

the NFL’s removal was proper, and removal of Advanced’s state-law tort claim is only

appropriate if the claim is completely preempted by federal law.

      Complete preemption occurs when Congress has legislated an area of law so

completely that a state-law claim automatically converts into a federal cause of



                                          2
action—in spite of what was pled. Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63–65

(1987). In contrast, conflict preemption serves as a federal defense to a state-law

claim and does not authorize removal to federal court. Id. at 63.

       Under the Employee Retirement Income Security Act, complete preemption

occurs if the plaintiff 1) could have brought its claim under ERISA § 502(a)(1)(B) at

some point and 2) no other independent legal duty is implicated. Aetna Health Inc. v.

Davila, 542 U.S. 200, 210 (2004); see also Studer v. Katherine Shaw Bethea Hosp.,

867 F.3d 721, 724 (7th Cir. 2017) (citing Davila’s “two-step test”). Complete

preemption effectuates ERISA’s purpose, “to provide a uniform regulatory regime

over employee benefit plans” that eliminates conflicting or inconsistent state and

local regulation over these plans. Davila, 542 U.S. at 208; Pilot Life Ins. Co. v.

Dedeaux, 481 U.S. 41, 46 (1987) (describing the remarks of Senator Williams, who

introduced ERISA legislation in the Senate). Claims seeking damages beyond those

authorized by ERISA § 502(a) do not put the cause of action outside the scope of the

ERISA civil enforcement mechanism. Davila, 542 U.S. at 214–15.2

       A plaintiff can bring a claim under § 502(a)(1)(B) if it is a “participant” or

“beneficiary” of the plan, and the claim is to recover benefits, enforce rights, or clarify

rights to future benefits under the plan. 29 U.S.C. § 1132(a)(1). When a participant

assigns her rights under the plan to a medical provider, that provider qualifies as a

“beneficiary.” Pennsylvania Chiropractic Ass’n v. Indep. Hosp. Indem. Plan, Inc., 802


2 “[D]istinguishing between pre-empted and non-pre-empted claims based on the particular
label affixed to them would elevate form over substance and allow parties to evade the pre-
emptive scope of ERISA simply by relabeling their contract claims as claims for tortious
breach of contract.” Davila, 542 U.S. at 214 (internal quotations and citation omitted).
                                            3
F.3d 926, 928 (7th Cir. 2015) (internal citation omitted). NFL players and their

dependents assigned their rights under the plan to Advanced, [1-1] at ¶ 13, meaning

Advanced qualifies as a “beneficiary” that could bring a lawsuit under § 502(a)(1).

      To determine whether ERISA completely preempts a claim, a court must

examine the complaint, the state law at issue, and plan documents. Davila, 542 U.S.

at 211. To allege tortious interference with prospective economic advantage under

Illinois law, Advanced must show: 1) a reasonable expectancy of entering into a valid

business relationship; 2) the NFL’s knowledge of the expectancy; 3) an intentional

and unjustified interference by the NFL that induced or caused a breach or

termination of the expectancy; and 4) damage to the plaintiff resulting from the NFL’s

interference. Voyles v. Sandia Mortg. Corp., 196 Ill. 2d 288, 300–01 (2001) (internal

citation omitted); see also Foster v. Principal Life Ins. Co., 806 F.3d 967, 971 (7th Cir.

2015) (quoting Voyles for the legal elements of an intentional interference with

prospective economic advantage claim).

      As alleged in the complaint, whether the NFL insurance plan actually covered

Advanced’s services determines the “reasonableness” of Advanced’s expectation to

treat former NFL players and their dependents in the future. Beginning in 2007,

Advanced submitted claims to Cigna and received payment, [1-1] at ¶¶ 12–13, and

its history of treating former NFL players and their dependents was the basis for

Advanced’s expectancy. Id. at ¶ 17. That expectancy was based on the patients’ status

as beneficiaries under the plan. Id. The true dispute, then, is about Advanced’s

assigned rights and benefits under the plan, which is the type of claim ERISA



                                            4
§ 502(a)(1)(B) permits. See Studer, 867 F.3d at 726. Advanced could have brought a

claim under ERISA at some point—and has, against different defendants, in the

Northern District of Texas. See Advanced Physicians, S.C. v. Conn. Gen. Life Ins. Co.,

et al., No. 16-CV-2355 (N.D. Tex.).

      For the second step of the Davila test, no other independent legal duty is

implicated when the defendant’s liability derives from the rights and obligations

established by an ERISA-regulated plan. Davila, 542 U.S. at 213. Here, Advanced’s

“reasonable expectation” depends on establishing its right to payment under the plan,

and since the assessment of Advanced’s expectation requires interpreting a federally

regulated contract, the claim cannot exist “independently” of ERISA under step two.

See Rice v. Panchal, 65 F.3d 637, 644 (7th Cir. 1995), as amended on denial of reh’g

(Nov. 6, 1995) (“[C]omplete preemption is required where a state law claim cannot be

resolved without an interpretation of the contract governed by federal law.”).

      The “intentional and unjustified interference” element of the tort also requires

an assessment of whether the plan covered the claims. Advanced states that the NFL

interfered “by directing Cigna to deny all of Advanced’s claims for payment for

medical services as work-related” in retaliation for the diagnostic tests Advanced

provided to former NFL players to qualify for disability payments. [1-1] ¶¶ 15, 21.

The alleged interference is about the wrongful denial of benefits, a claim that could

be brought under § 502(a)(1)(B). Although Advanced argues that it doesn’t matter

whether Cigna paid or should have paid the claims, its theory against the NFL does

depend on wrongful conduct, and the only way the NFL’s conduct would be tortious



                                          5
is if it interfered with an entitlement to claims payment. Whether the benefits were

wrongly denied establishes whether the NFL’s interference was “intentional and

unjustified,” irrespective of Cigna’s actions or the payment status of Advanced’s

claims. See also Dowd & Dowd, Ltd. v. Gleason, 181 Ill. 2d 460, 485 (1998) (purposeful

interference requires showing that the defendant has committed some impropriety)

(citing the Restatement (Second) of Torts § 766B, Comment a (1979)); Midwest REM

Enterprises, Inc. v. Noonan, 2015 IL App (1st) 132488, ¶ 70, as modified on denial of

reh’g (Nov. 10, 2015) (citing Dowd’s impropriety standard). Whether the denial was

improper requires interpreting and applying the terms of an ERISA-regulated plan,

which means the claim does not exist “independently” of ERISA. See Rice, 65 F.3d at

644.3

        ERISA completely preempts Advanced’s state-law claim, and removal was

therefore proper.4 The motion to remand is denied.

III.    Motion to Transfer

        A court may transfer a case “for the convenience of the parties and witnesses”

and “in the interest of justice.” 28 U.S.C. § 1404(a). Factors affecting convenience

include the availability of and access to witnesses, the parties’ distance from the

forum, and the location of material events and sources of proof. Research Automation,

Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d 973, 978 (7th Cir. 2010) (internal


3 Even if alleging unjustified interference is an affirmative defense, see footnote 2 in Nation
v. American Capital, Ltd., 682 F.3d 648, 651 n.2 (7th Cir. 2012), Advanced’s tort claim is still
completely preempted because the “reasonable expectation” element requires plan
interpretation.
4Because I find complete preemption by ERISA, I do not reach the question of whether
Advanced’s claim is completely preempted by the Labor Management Relations Act.
                                               6
citations omitted). The “interest of justice” prong relates to the efficient

administration of the court system and may be the determinative factor. Id. Transfer

decisions are made on a case-by-case basis. Id.

       Advanced has been actively litigating similar, if not the same, ERISA claims,

against different defendants, in the Northern District of Texas since August 2016.

Notice of Removal, Advanced Physicians, S.C. v. Conn. Gen. Life Ins. Co., et al., No.

16-CV-2355 (N.D. Tex. Aug. 12, 2016), ECF No. 1. Discovery is ongoing. See e.g.

Order, ECF No. 148. Recently, on September 23, 2019, the court stayed all deadlines

until its ruling on all pending motions, including Advanced’s and the defendants’

respective motions for summary judgment. Order, ECF No. 192. Due to the

considerable amount of time and resources expended by the district court over

Advanced’s ERISA claims, the interest of justice weighs in favor of transferring this

case to the Northern District of Texas. See Cont’l Grain Co. v. The FBL-585, 364 U.S.

19, 21 (1960); see also Coffey v. Van Dorn Iron Works, 796 F.2d 217, 221 (7th Cir.

1986) (“[R]elated litigation should be transferred to a forum where consolidation is

feasible.”) (internal citations and footnote omitted).5

       Although Advanced’s choice of forum is entitled to some weight in the analysis,

here, a transfer presents no inconvenience to Advanced. It is capable of litigating in

Texas and its lead counsel is based in Texas. See [23]. There may be witnesses located

in this district, but there is adequate technology to preserve testimony for trial

without significantly undermining its reliability or persuasive force. A transfer would


5Northern District of Texas’ Local Rule 3.3(c) suggests that the NFL, as the removing party,
must file a notice of a related case. N. Dist. Tex. Civ. R. 3.3.
                                             7
not shift inconvenience from one party to another, and instead would conserve

judicial resources and avoid inconsistent approaches to plan interpretation across

closely related litigation.

       Because I conclude the case should be transferred, I do not reach the NFL’s

motion to dismiss. The transferee court is in a better position to manage the next

steps in this litigation. I note, however, that my decision that ERISA completely

preempts Advanced’s claim here does not necessarily mean the NFL is entitled to a

judgment in its favor. ERISA § 502(a)(1)(B) “does not specify who may be sued. Nor

does it limit ‘the universe of possible defendants.’” Larson v. United Healthcare Ins.

Co., 723 F.3d 905, 913 (7th Cir. 2013) (citing Harris Trust & Sav. Bank v. Salomon

Smith Barney Inc., 530 U.S. 238, 246 (2000)). See also LifeCare Mgmt. Servs. LLC v.

Ins. Mgmt. Adm’rs Inc., 703 F.3d 835, 843 (5th Cir. 2013) (“This court has found that

a claimant may bring a suit against an employer when the plan has no meaningful

existence apart from the employer, and when the employer made the decision to deny

benefits.”) (internal citation omitted). Whether Advanced should be given an

opportunity to pursue its claim against the NFL under ERISA should be addressed

by the transferee court.




                                          8
IV.   Conclusion

      Advanced’s motion to remand [17] is denied, and the NFL’s motion to transfer

[13] is granted. The clerk shall transfer this case to the United States District Court

for the Northern District of Texas forthwith.

ENTER:

                                                ___________________________
                                                Manish S. Shah
                                                United States District Judge
Date: October 10, 2019




                                          9
